The opinion of the Court was delivered by
Nott, J.
This was a summary process on a promissory note, tried before me, at Edgefield, Spring Term, 1820.
The defendant made Ms mark, and the subscribing witness was out of *598the State. The only evidence of the execution of the note was proof of the handwriting of the subscribing witness. I thought that it had been ■held in this State, that such evidence was sufficient, and therefore gave a decree for the plaintiff.
Jeter, for the motion. Glascock, contra.
This was a motion to set aside that decree, and to grant a nonsuit. But the Court are unanimously of opinion that the decree is in conformity with the decisions which have heretofore taken place in this Court on the same question, and that the motion must, therefore, be refused.
Colcock, Gantt, Johnson, Richardson and HugeR, JJ., concurred.
11 Rich. 321; 3 McC. 221, note.